Case 2:20-cv-12428-AJT-RSW ECF No. 1 filed 09/03/20         PageID.1   Page 1 of 27




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

STEVEN ELLISON,

              Plaintiff,                        Case No. 20-cv-12428

v.

GROSSE ILE TOWNSHIP SCHOOLS,

              Defendant.
                                           //

                                  COMPLAINT
                           AND DEMAND FOR JURY TRIAL

      Plaintiff, Steven Ellison, brings this Complaint for damages and demand for

jury trial against Defendant, Grosse Ile Township Schools (“Grosse Ile”), and states

as follows:

                                     PARTIES

      1.       Plaintiff is a resident of the State of Michigan and resides in Wayne

County, Michigan.

      2.       Defendant, Grosse Ile, is a school district located in Wayne County,

Michigan.

      3.       The events described in this lawsuit primarily occurred in Wayne

County, Michigan.

      4.       At all times material hereto, Plaintiff was an “employee” of Defendant
Case 2:20-cv-12428-AJT-RSW ECF No. 1 filed 09/03/20         PageID.2      Page 2 of 27




as defined by Section 504 of the Rehabilitation Act of 1973 (“Section 504”), 29

U.S.C. § 701 et seq., and Michigan’s Persons with Disability Civil Rights Act

(“PDCRA”), MCL §37.1101 et seq.

      5.      At all times material hereto, Defendant was an “employer” a defined

by Section 504 and PDCRA.

      6.      Defendant is a “program or activity receiving Federal financial

assistance” as defined by Section 504. See 29 U.S.C. § 794.

      7.      Defendant receives Federal financial assistance and, by doing so,

Defendant has waived immunity under Section 504.

      8.      Defendant has a workforce that includes more than 500 employees.

                                 JURISDICTION

      9.      The jurisdiction of this court is invoked pursuant to Section 504 of

the Rehabilitation Act, 29 U.S.C. § 701 et seq.

      10.     As such, the Court has original jurisdiction over this complaint

pursuant to 28 U.S.C. §§ 1331 and 1337.

      11.      The Court has supplemental jurisdiction over Plaintiff’s PDCRA

claims, MCL §37.1101 et seq., because these claims are so related to Plaintiff’s

Section 504 claims that they form part of the same case or controversy.

      12.     This Court has jurisdiction to grant injunctive relief and declaratory

relief, as well as damages pursuant to the statutes cited above as well as Ex Parte



                                          2
Case 2:20-cv-12428-AJT-RSW ECF No. 1 filed 09/03/20             PageID.3    Page 3 of 27




Young, 209 U.S. 123 (1908) pursuant to Plaintiff’s request for prospective

injunctive relief.

                                        VENUE

      13.      Venue is proper in this Court pursuant to 28 U.S.C. §1391 because a

substantial part of the events or omissions giving rise to the claims occurred within

the Southern Division of the Eastern District of Michigan.

      14.      Defendant conducts substantial and not isolated business within the

Southern Division of the Eastern District of Michigan.

      15.      Defendant has agents and employees in the Southern Division of the

Eastern District of Michigan.

      16.      Defendant has a business located in the Southern Division of the

Eastern District of Michigan.

                           CONDITIONS PRECEDENT

      17.      Plaintiff has exhausted his administrative remedies by filing charges

of discrimination with the Equal Employment Opportunity Commission and

Michigan Department of Civil Rights on October 16, 2018 and March 16, 2019.

      18.      On August 19, 2020, the Department of Justice issued Plaintiff two

Right to Sue letters with regard to his two charges of discrimination. Copies of

these Right to Sue letters are attached as Exhibit A.

      19.      Plaintiff files this action within the applicable period of limitations.



                                            3
Case 2:20-cv-12428-AJT-RSW ECF No. 1 filed 09/03/20            PageID.4   Page 4 of 27




      20.      All conditions precedent to this action have been satisfied and/or

waived.

                            STATEMENT OF FACTS

      21.      In August 1997, Ellison began working for Grosse Ile.

      22.      Ellison has a dual diagnosis of bipolar and general anxiety disorder.

      23.      Both bipolar and general anxiety disorder are disabilities as defined

by the Section 504 and the PDCRA.

      24.      At all material times, Ellison was a qualified individual with a

disability within the meaning of Section 504 and the PDCRA because Plaintiff had

a disability and/or was perceived by Defendant as having a disability that

substantially limited his ability to perform one or more major life activities.

      25.      Specifically, this disability substantially limits Ellison’s ability to

perform manual tasks, talk, communicate, work, and control his heart rate,

amongst other things.

      26.      Ellison’s disability was known to Grosse Ile.

      27.      In April 2017, the only other special education teacher in the school

mentioned Ellison’s bipolarity and anxiety to the principal.

      28.      The principal’s response was, “Why the fuck didn’t someone tell me

about this?”

      29.      When made aware of the principal’s response to Ellison’s disability,



                                           4
Case 2:20-cv-12428-AJT-RSW ECF No. 1 filed 09/03/20           PageID.5   Page 5 of 27




Ellison’s anxiety went through the roof.

      30.     Ellison was negatively cited on his end of year evaluation for

attendance, despite having better attendance than a similarly situated co-worker,

who had no citation for attendance on their end of year evaluation.

      31.     On June 27, 2017, Ellison requested, through the school district’s

504 coordinator, a meeting to draft a Section 504 plan (written request for

accommodation), to accommodate his anxiety and bipolar disorders.

      32.     The 504 coordinator was immediately removed from this process

after the initial meeting, and the superintendent handled the process.

      33.     This uncertainty escalated Ellison’s anxiety.

      34.     On August 29, 2017, after several meetings and exchanges of

information, Ellison's Section 504 plan was signed, along with intermittent FMLA

paperwork.

      35.     On October 13, 2017, Ellison received his first write up in 20 years

with the district for not having an attendance list in a bag on September 15, 2017.

      36.     Ellison was absent on September 15, 2017.

      37.     The substitute teacher had his binder with his attendance list.

      38.     Nonetheless, Grosse Ile wrote Ellison up because the attendance list

was not inside of a bag.

      39.     Ellison took the remainder of October 13, 2017 off under his Section



                                           5
Case 2:20-cv-12428-AJT-RSW ECF No. 1 filed 09/03/20        PageID.6   Page 6 of 27




504 plan.

       40.     When the principal left the write-up meeting on October 13, 2017,

he went into the lunchroom.

       41.     When staff asked where Ellison was, the principal made a trumpet

sound with his mouth and exclaimed, “504!”

       42.     This elevated Ellison’s anxiety, as he realized Grosse Ile would

harass him for exercising his reasonable accommodation.

       43.     On October 17, 2017, the principal and assistant principal

confronted Ellison in an aggressive manner—most notably about his reasonable

accommodation.

       44.     Notably, they kept bringing up Ellison’s 504 plan when commenting

about days Ellison might miss in the future.

       45.     This confrontation exacerbated Ellison’s anxiety and depression.

       46.     November 10, 2017, was the anniversary of Ellison’s mother passing

two years earlier.

       47.     Ellison wanted to take the day off to accommodate his anxiety and

depression, but the harassment and intimidation he faced on October 17 made him

fearful.

       48.     Anxiety filled and severely depressed, Ellison went into work and

was subjected to a surprise performance evaluation that day.



                                         6
Case 2:20-cv-12428-AJT-RSW ECF No. 1 filed 09/03/20         PageID.7    Page 7 of 27




         49.   On January 26, 2018, Ellison finally had a performance evaluation

meeting: 77 days after his evaluation, and 47 days after the deadline for this type of

meeting under state guidelines.

         50.   Ellison’s anxiety over this meeting was drawn out for nearly seven

extra weeks.

         51.   After Ellison received a bad evaluation, he suspected Grosse Ile was

setting him up for termination.

         52.   This caused his anxiety to spike.

         53.   In March 2018, Ellison was told he could not attend a Transitions

conference, a large special education conference intimately related to his job.

         54.   Every year Ellison would receive a grant covering nearly all the

costs.

         55.   Ellison had attended the conference for several years before with no

issue.

         56.   Grosse Ile preventing Ellison from attending the Transitions

conference elevated his depression and anxiety.

         57.   Around this time, Ellison began taking anxiety medication before

work because he was having nearly daily anxiety attacks.

         58.   On May 31, 2018, Ellison was placed on a heart monitor for two

weeks.



                                          7
Case 2:20-cv-12428-AJT-RSW ECF No. 1 filed 09/03/20            PageID.8   Page 8 of 27




      59.      Ellison’s primary care doctor attributed it to anxiety related to his

working conditions.

      60.      Ellison had no further symptoms after work ended because he was

no longer in exposed to a hostile work environment on a daily basis.

      61.      Every time Ellison experienced heart flutters, palpitations, and drops

in heart rate he wondered how much longer he could continue to work in an

environment that was clearly become hostile due to his disability and requests for

accommodation.

      62.      Ellison was scared to death because family members had heart

issues and passed away from them.

      63.      In June 2018, Grosse Ile turned Ellison down for Restorative

Practice training, despite Ellison being the first to apply.

      64.      Ellison applied again in the fall and was denied again by Grosse Ile.

      65.      This increased Ellison’s depression and anxiety as he was expected

to then run these meetings having had no experience or training.

      66.      These denials increased Ellison’s anxiety and depression, as it was

obvious to him that Grosse Ile was being treated differently due to his disability

and request for accommodation.

      67.      In September 2018, Grosse Ile denied Ellison an opportunity to co-

lead the SAT prep that he has helped lead for years.



                                           8
Case 2:20-cv-12428-AJT-RSW ECF No. 1 filed 09/03/20          PageID.9   Page 9 of 27




       68.     From 2012-2018, Ellison headed the SAT prep program for the

school and the ACT prep program before that.

       69.     When the school year started, Grosse Ile demoted Ellison from his

position as head of the SAT prep program and relegated him to a supporting role.

       70.     Ellison lost a stipend of over $1000 as a result of this demotion.

       71.     Again, this demotion increased Ellison’s anxiety and depression, as

it was obvious to him that Grosse Ile was treating differently due to his disability

and request for accommodation.

       72.     In September 2018 Grosse Ile, on multiple occasions, treated Ellison

less favorably than other similarly situated employees without a disability.

       73.     For example, when the other special education teacher needed a

substitute for IEPTs, she would go and request the substitute.

       74.     Ellison, on the other hand, would have to check to see if they Grosse

Ile was not short substitutes, a major issue in schools, confirm a date, get

administrative approval, call the parents to try to arrange a time, then go back to

make sure this was available.

       75.     If any of these above steps did not align with the dates, Ellison had

to go back to the first step.

       76.     Grosse Ile’s differential treatment, due to Ellison’s disability and

request for accommodation, further exacerbated his anxiety, as obtaining necessary



                                          9
Case 2:20-cv-12428-AJT-RSW ECF No. 1 filed 09/03/20          PageID.10    Page 10 of 27




days off are a function of the position.

      77.        As another example of differential treatment, Grosse Ile permitted

other teachers without a disability and who had not made a request for an

accommodation to talk in the halls well beyond the bell, even when there was a full

class of students waiting for instruction.

      78.        These events took place with the administrators present and

participating.

      79.        On one occasion, a teacher who was permitted to leave class to have

cake in the office, leaving their class unattended for a length of time, with no

repercussions.

      80.        Ellison, on the other hand, was written up for using his

accommodation under Section 504.

      81.        Again, Grosse Ile’s differential treatment, due to Ellison’s disability

and request for accommodation, further exacerbated his anxiety.

      82.        As a third example, during the month of September 2018, the other

special education teacher missed 26.4% of her assigned classes, with no

repercussions.

      83.        Ellison, on the other hand, was disciplined for using his

accommodation to miss a smaller percentage of his assigned classes.

      84.        Ellison, at no time, left students unattended while using his



                                             10
Case 2:20-cv-12428-AJT-RSW ECF No. 1 filed 09/03/20        PageID.11    Page 11 of 27




accommodations.

      85.     Again, Grosse Ile’s differential treatment, due to Ellison’s disability

and request for accommodation, further exacerbated his anxiety.

      86.     During September 2018, Ellison had to increase his anxiety

medication so that he did not have anxiety attacks in front of the students.

      87.     Ellison spent most of September 2018 in bed after work and on

weekends because he had trouble sleeping at night, and was exhausted from the

anxiety and depression experienced daily.

      88.     On September 21, 2018, Ellison was disciplined for exercising his

reasonable accommodation.

      89.     During this meeting, with Ellison under extreme anxiety,

administration attempted to unilaterally change the 504 plan that had been agreed

to the previous year with the superintendent.

      90.     The notice for this meeting regarding the discipline was issued on

September 14th—the 364th day after Ellison’s previous write-up for an incident that

occurred on September 15, 2017.

      91.     Under the agreement from the previous write-up, it was to be

removed from Ellison’s records after one year if he did not receive any other write-

ups during that time.

      92.     On September 27, 2018, administration served Ellison with verbal



                                         11
Case 2:20-cv-12428-AJT-RSW ECF No. 1 filed 09/03/20        PageID.12    Page 12 of 27




written reprimand, and unilaterally changing conditions and terms of his

accommodation under Section 504 in the write-up.

      93.      During September 2018, Ellison had to take medication before and

after work to the point where Ellison could not increase his medications any more.

      94.      On or about October 1, 2018, when discussing a write-up with

Ellison, Grosse Ile’s principal implied that he can make up evidence of

wrongdoing.

      95.      During negotiations between the Grosse Ile Education Association

(union) and Grosse Ile Schools the subject of discipline came up.

      96.      In a side conversation between Ellison and the principal, the

principal made the following remark regarding the evidence for discipline: “The

evidence is what I say it is.”

      97.      When Ellison asked how you fight that evidence, he stated, “Prove

me wrong.”

      98.      As Ellison had already been written up arbitrarily and capriciously,

this legitimized his fear that Grosse Ile would continue to write him up until they

could justify terminating him.

      99.      This sent Ellison’s anxiety spiraling out of control once more.

      100.     On October 17, 2018, Ellison was constructively discharged.

      101.     Ellison’s psychologist gave her medical opinion that “Mr. Ellison



                                         12
Case 2:20-cv-12428-AJT-RSW ECF No. 1 filed 09/03/20          PageID.13    Page 13 of 27




should seek alternative employment” because he continued to experience

“increased blood pressure, severe panic symptoms, heighted anxiety symptoms,

and even the triggering of manic/depressive symptoms” because of the hostile

work environment Grosse Ile created.

      102.     Ellison’s psychologist noted that the “therapeutic techniques did not

appear to be containing the experienced symptoms…[r]ather, it appeared that the

work environment itself was creating an unhealthy foundation for Mr. Ellison’s

mental well-being….”

      103.     Ellison’s psychologist noted that two months after Ellison left his

position at Grosse Ile, “[t]he symptoms he had previously experienced in relation

to work appear to be reduced exponentially.” “Ultimately, the transition and

reduction of symptoms from his prior work place to current position provide

evidence suggesting that Mr. Ellison’s previous employer provided a negative and

unhealthy environment, which did not support him mentally and emotionally.”

      104.     In short, any reasonable person in Ellison’s shoes would have been

forced to resign.

      105.     The cumulative effect of Grosse Ile’s actions over the year and a

half after they learned of Ellison's disability led to his constructive discharge.

                              COUNT I
             DISCRIMINATION IN VIOLATION OF SECTION 504

      106.     Ellison realleges and reincorporates paragraphs 1-105 as if fully set

                                           13
Case 2:20-cv-12428-AJT-RSW ECF No. 1 filed 09/03/20          PageID.14   Page 14 of 27




forth herein.

      107.       Ellison is an individual with a disability under Section 504 of the

Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq.

      108.       At all relevant times, Ellison was qualified for the positions he held

with Defendant.

      109.       At all relevant times, Ellison could perform the essential functions

for the positions he held with Defendant, either with or without a reasonable

accommodation.

      110.       During the time Ellison was employed by Defendant, he was

subjected to disparate treatment and discrimination on the basis of his disability

and/or perceived disability, as set forth herein.

      111.       Defendant violated Section 504 by, inter alia, the following acts:

                a.   Constructively discharging Ellison because of his disability

      and/or perceived disability;

                b.   Denying employment opportunities to Ellison because of his

      disability and/or perceived disability; and/or

                c.   Subjecting Ellison to disparate treatment on the basis of his

      disability and/or perceived disability.

      112.       Defendant’s discriminatory actions were willful, deliberate, and

intentional.



                                           14
Case 2:20-cv-12428-AJT-RSW ECF No. 1 filed 09/03/20         PageID.15    Page 15 of 27




      113.     The injuries to Ellison that arose as a consequence of Defendant’s

conduct were foreseeable and intentionally caused by Defendant.

      114.     As a direct and proximate result of the Defendant’s violation of

Section 504, Ellison suffered economic damages including but not limited to, loss

of wages, loss of benefits, back pay, front pay, and other expenses.

      115.     As a direct and proximate result of Ellison’s violation of Section 504,

Ellison has suffered emotional, marital, and physical distress, mental and physical

anguish, loss of reputation, humiliation and embarrassment and the physical effects

associated therewith, and will so suffer in the future.

      116.     As a direct, natural, proximate and foreseeable result of the actions

of Defendant, Ellison has suffered injuries for which he is entitled to

compensation, including, but not limited to, future pecuniary losses, emotional

pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and other

non-pecuniary losses.

      117.     The conduct of Defendant was so willful and wanton, and performed

with malice or reckless indifference to the statutory rights of Ellison, as to entitle

him to an award of punitive damages against Defendant, to deter them, and others,

from such conduct in the future.

      118.     Ellison is entitled to recover reasonable attorney’s fees and litigation

expenses pursuant to Section 504.

      119.     Ellison, having been discriminated against by Defendant, has



                                           15
Case 2:20-cv-12428-AJT-RSW ECF No. 1 filed 09/03/20          PageID.16   Page 16 of 27




suffered irreparable harm for which there is no plain, adequate or complete remedy

at law.

                             COUNT II
             DISCRIMINATION IN VIOLATION OF THE PDCRA

      120.       Ellison realleges and reincorporates paragraphs 1-105 as if fully set

forth herein.

      121.       Ellison is an individual with a disability under the PDCRA.

      122.       At all relevant times, Ellison was qualified for the positions he held

with Defendant.

      123.       At all relevant times, Ellison could perform the essential functions

for the positions he held with Defendant, either with or without a reasonable

accommodation.

      124.       During the time Ellison was employed by Defendant, he was

subjected to disparate treatment and discrimination on the basis of his disability

and/or perceived disability, as set forth herein.

      125.       Defendant violated the PDCRA by, inter alia, the following acts:

                a.   Constructively discharging Ellison because of his disability

      and/or perceived disability;

                b.   Denying employment opportunities to Ellison because of his

      disability and/or perceived disability; and/or

                c.   Subjecting Ellison to disparate treatment on the basis of his

                                           16
Case 2:20-cv-12428-AJT-RSW ECF No. 1 filed 09/03/20       PageID.17    Page 17 of 27




      disability and/or perceived disability.

      126.     Defendant’s discriminatory actions were willful, deliberate, and

intentional.

      127.     The injuries to Ellison that arose as a consequence of Defendant’s

conduct were foreseeable and intentionally caused by Defendant.

      128.     As a direct and proximate result of the Defendant’s violation of the

PDCRA, Ellison suffered economic damages including but not limited to, loss of

wages, loss of benefits, back pay, front pay, and other expenses.

      129.     As a direct and proximate result of Defendant’s violation of PDCRA,

Ellison has suffered emotional, marital, and physical distress, mental and physical

anguish, loss of reputation, humiliation and embarrassment and the physical effects

associated therewith, and will so suffer in the future.

      130.     As a direct, natural, proximate and foreseeable result of the actions

of Defendant, Ellison has suffered injuries for which he is entitled to

compensation, including, but not limited to, future pecuniary losses, emotional

pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and other

non-pecuniary losses.

      131.     Ellison, having been discriminated against by Defendant, has

suffered irreparable harm for which there is no plain, adequate or complete remedy

at law.




                                           17
Case 2:20-cv-12428-AJT-RSW ECF No. 1 filed 09/03/20        PageID.18   Page 18 of 27




                      COUNT III
  HOSTILE WORK ENVIRONMENT IN VIOLATION OF SECTION 504

      132.      Ellison realleges and incorporates paragraphs 1-105 herein.

      133.      Defendant’s conduct, as detailed above, constitutes unlawful

harassment based upon his disability and/or perceived disability, and his request

for accommodation in violation Section 504.

      134.      Defendant subjected Ellison to a hostile work environment on the

basis of his disability and/or perceived disability, and his request for

accommodation, which culminated in various tangible actions, the following acts:

               a.   Constructively discharging Ellison because of his disability

      and/or perceived disability;

               b.   Denying employment opportunities to Ellison because of his

      disability and/or perceived disability; and/or

               c.   Subjecting Ellison to disparate treatment on the basis of his

      disability and/or perceived disability.

      135.      Defendant’s harassing actions were willful, deliberate, and

intentional.

      136.      The injuries to Ellison that arose as a consequence of Defendant’s

conduct were foreseeable and intentionally caused by Defendant.

      137.      As a direct and proximate result of the Defendant’s violations of

Section 504, Ellison suffered economic damages including but not limited to, loss

                                          18
Case 2:20-cv-12428-AJT-RSW ECF No. 1 filed 09/03/20           PageID.19    Page 19 of 27




of wages, loss of benefits, back pay, front pay, and other expenses.

      138.     As a direct and proximate result of Defendant’s violations of Section

504, Ellison has suffered emotional, marital, and physical distress, mental and

physical anguish, loss of reputation, humiliation, and embarrassment and the

physical effects associated therewith, and will so suffer in the future.

      139.     As a direct, natural, proximate and foreseeable result of the actions

of Defendant, Ellison has suffered injuries for which he is entitled to

compensation, including, but not limited to, future pecuniary losses, emotional

pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and other

non-pecuniary losses.

      140.     The conduct of Defendant was so willful and wanton, and performed

with malice or reckless indifference to the statutory rights of Ellison, as to entitle

him to an award of punitive damages against Defendant, to deter them, and others,

from such conduct in the future.

      141.     As a result of Defendant’s violations of Section 504, Ellison has

suffered irreparable harm for which there is no plain, adequate or complete remedy

at law.

      142.     Plaintiff is entitled to recover reasonable attorneys’ fees and

litigation expenses pursuant to Section 504.




                                           19
Case 2:20-cv-12428-AJT-RSW ECF No. 1 filed 09/03/20           PageID.20   Page 20 of 27




                      COUNT IV
  HOSTILE WORK ENVIRONMENT IN VIOLATION OF THE PDCRA

      143.         Ellison realleges and incorporates paragraphs 1-105 herein.

      144.         Defendant’s conduct, as detailed above, constitutes unlawful

harassment based upon his disability and/or perceived disability, and his request

for accommodation in violation the PDCRA.

      145.         Defendant subjected Ellison to a hostile work environment on the

basis of his disability and/or perceived disability, and his request for

accommodation, which culminated in various tangible actions, including, but not

limited to:

              a.       Constructively discharging Ellison because of his disability

      and/or perceived disability;

               b.      Denying employment opportunities to Ellison because of his

      disability and/or perceived disability; and/or

               c.      Subjecting Ellison to disparate treatment on the basis of his

      disability and/or perceived disability.

      146.         Defendant’s harassing actions were willful, deliberate, and

intentional.

      147.         The injuries to Ellison that arose as a consequence of Defendant’s

conduct were foreseeable and intentionally caused by Defendant.

      148.         As a direct and proximate result of the Defendant’s violations of the

                                             20
Case 2:20-cv-12428-AJT-RSW ECF No. 1 filed 09/03/20           PageID.21    Page 21 of 27




PDCRA, Ellison suffered economic damages including but not limited to, loss of

wages, loss of benefits, back pay, front pay, and other expenses.

       149.     As a direct and proximate result of Defendant’s violations of the

PDCRA, Ellison has suffered emotional, marital, and physical distress, mental and

physical anguish, loss of reputation, humiliation, and embarrassment and the

physical effects associated therewith, and will so suffer in the future.

       150.     As a direct, natural, proximate and foreseeable result of the actions

of Defendant, Ellison has suffered injuries for which he is entitled to

compensation, including, but not limited to, future pecuniary losses, emotional

pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and other

non-pecuniary losses.

       151.     As a result of Defendant’s violations of the PDCRA, Ellison has

suffered irreparable harm for which there is no plain, adequate or complete remedy

at law.

       152.     Plaintiff is entitled to recover reasonable attorneys’ fees and

litigation expenses pursuant to the PDCRA

                             COUNT V
              RETALIATION IN VIOLATION OF SECTION 504

       153.     Ellison realleges and adopts all pertinent parts of paragraphs 1-105

as if set forth herein.

       154.     Ellison engaged in a protected activity when he requested a

                                           21
Case 2:20-cv-12428-AJT-RSW ECF No. 1 filed 09/03/20        PageID.22   Page 22 of 27




reasonable accommodation for his disability, and each time he exercised the

accommodation he was granted.

      155.      Beginning shortly after Ellison’s initial request for a reasonable

accommodation for his disabilities, and continuing after each time he engaged in

protected activity, Defendant took adverse employment actions against Ellison,

including, but not limited to:

               a.   Constructively discharging Ellison;

               b.   Denying employment opportunities to Ellison; and/or

               c.   Subjecting Ellison to disparate treatment.

      156.      Defendant took these retaliatory actions because of Ellison’s request

for a reasonable accommodation for his disability, and because he exercised the

accommodation he was granted.

      157.      Defendant’s retaliatory actions were willful, deliberate, and

intentional.

      158.      The injuries to Ellison that arose as a consequence of Defendant’s

conduct were foreseeable and intentionally caused by Defendant.

      159.      This retaliation would not have occurred but for Ellison engaging

in protected activity under Section 504.

      160.      As a direct and proximate result of the Defendant’s violation of

Section 504, Ellison suffered economic damages including but not limited to, loss

of wages, loss of benefits, back pay, front pay, and other expenses.


                                           22
Case 2:20-cv-12428-AJT-RSW ECF No. 1 filed 09/03/20           PageID.23   Page 23 of 27




       161.     As a direct and proximate result of Defendant’s violation of Section

504, Ellison has suffered emotional, marital, and physical distress, mental and

physical anguish, loss of reputation, humiliation and embarrassment and the physical

effects associated therewith, and will so suffer in the future.

       162.     As a direct, natural, proximate and foreseeable result of the actions

of Defendant, Ellison has suffered injuries for which he is entitled to

compensation, including, but not limited to, future pecuniary losses, emotional

pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and other

non-pecuniary losses.

       163.     The conduct of Defendant was so willful and wanton, and performed

with malice or reckless indifference to the statutory rights of Ellison, as to entitle

him to an award of punitive damages against Defendant, to deter them, and others,

from such conduct in the future.

       164.     Ellison is entitled to recover reasonable attorney’s fees and litigation

expenses pursuant to section 504.

       165.     Ellison, having been retaliated against by Defendant, has suffered

irreparable harm for which there is no plain, adequate or complete remedy at law.

                              COUNT VI
               RETALIATION IN VIOLATION OF THE PDCRA

       166.     Ellison realleges and adopts all pertinent parts of paragraphs 1-105

as if set forth herein.



                                            23
Case 2:20-cv-12428-AJT-RSW ECF No. 1 filed 09/03/20        PageID.24   Page 24 of 27




      167.      Ellison engaged in a protected activity when he requested a

reasonable accommodation for his disabilities, and each time he exercised the

accommodation he was granted.

      168.      Beginning shortly after Ellison initial request for a reasonable

accommodation for his disabilities, and continuing after each time he engaged in

protected activity, Defendant took adverse employment actions against Ellison,

including, but not limited to:

               a.   Constructively discharging Ellison;

               b.   Denying employment opportunities to Ellison; and/or

               c.   Subjecting Ellison to disparate treatment.

      169.      Defendant took these retaliatory actions because of Ellison’s request

for a reasonable accommodation for his disability, and because he exercised the

accommodation he was granted.

      170.      Defendant’s retaliatory actions were willful, deliberate, and

intentional.

      171.      The injuries to Ellison that arose as a consequence of Defendant’s

conduct were foreseeable and intentionally caused by Defendant.

      172.      This retaliation would not have occurred but for Ellison engaging

in protected activity under the PDCRA.

      173.      As a direct and proximate result of the Defendant’s violation of the

PDCRA, Ellison suffered economic damages including but not limited to, loss of


                                          24
Case 2:20-cv-12428-AJT-RSW ECF No. 1 filed 09/03/20           PageID.25    Page 25 of 27




wages, loss of benefits, back pay, front pay, and other expenses.

      174.     As a direct and proximate result of Defendant’s violation of PDCRA,

Ellison has suffered emotional, marital, and physical distress, mental and physical

anguish, loss of reputation, humiliation and embarrassment and the physical effects

associated therewith, and will so suffer in the future.

      175.     As a direct, natural, proximate and foreseeable result of the actions

of Defendant, Ellison has suffered injuries for which he is entitled to

compensation, including, but not limited to, future pecuniary losses, emotional

pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and other

non-pecuniary losses.

      176.     Ellison is entitled to recover reasonable attorney’s fees and litigation

expenses pursuant to the PDCRA.

      177.     Ellison, having been retaliated against by Defendant, has suffered

irreparable harm for which there is no plain, adequate or complete remedy at law.

                              REQUEST FOR RELIEF

      WHEREFORE, Ellison prays for damages in an amount to be determined at

trial, together with interest, cost of suit, attorneys’ fees, and all such other relief as

the court deems just and proper which include:




                                           25
Case 2:20-cv-12428-AJT-RSW ECF No. 1 filed 09/03/20       PageID.26    Page 26 of 27




            a.     Declare that the aforementioned practices and actions of

      Defendant constitute unlawful employment practices in violation of Section

      504 and the PDCRA;

            b.     Award Ellison all lost wages, past and future, and other

      monetary damages to which he is entitled to including interest Section 504

      and the PDCRA;

            c.     Award Ellison compensatory damages under Section 504 and

      the PDCRA;

            d.     Award Ellison punitive damages under the Section 504;

            e.     Award Ellison exemplary damages under the PDCRA;

            f.     Award Ellison reasonable attorney’s fees, costs, and interest;

            g.     Award Ellison equitable relief including, but not limited to: an

      injunction directing Defendant to cease their discriminatory conduct and

      practices; and

            h.     Award such other relief as this Court deems just and proper and

      any other relief afforded under Section 504 and the PDCRA.




                                        26
Case 2:20-cv-12428-AJT-RSW ECF No. 1 filed 09/03/20       PageID.27   Page 27 of 27




                         DEMAND FOR JURY TRIAL

      Ellison hereby demands a trial by jury.

                                      Respectfully submitted
Dated: September 3, 2020
                                   By: /s/ Warren D. Astbury
                                     Warren D. Astbury (P82416)
                                     Morgan & Morgan, P.A.
                                     Illinois Bar No.: 6298999
                                     Florida Bar No.: 78056
                                     California Bar No.: 311962
                                     2000 Town Center, Suite 1900
                                     Southfield, MI 48075
                                     (313) 739-1950
                                     wastbury@forthepeople.com

                                      Attorney for Plaintiff




                                         27
